                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BHANU VIKRAM,                                       Case No. 17-cv-04656-KAW
                                   8                     Plaintiff,
                                                                                             ORDER REGARDING MOTION FOR
                                   9             v.                                          PRELIMINARY APPROVAL
                                  10     FIRST STUDENT MANAGEMENT, LLC,                      Re: Dkt. No. 47
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 4, 2018, Plaintiff Bhanu Vikram filed a motion for preliminary approval of a

                                  14   class settlement. (Dkt. No. 47.) The only claim being settled involves "Comm" payments, or the

                                  15   "bonus paid to drivers required to lift assist [sic] handicapped children." (Dkt. No. 52 at 2, 7.)

                                  16   Because the operative complaint contained no facts related to "Comm" payments, lift payments, or

                                  17   bonuses in assisting handicapped children, the Court required supplemental briefing regarding

                                  18   how the Court could approve a settlement of claims not alleged in the operative complaint. (Dkt.

                                  19   No. 53 at 1-2.)

                                  20          On January 31, 2019, Plaintiff filed a supplemental brief, explaining that the "Comm" and

                                  21   lift payments were the incentive compensation generally alleged in the complaint. (Dkt. No. 54 at

                                  22   1.) Per the complaint, this incentive compensation was paid when employees met various

                                  23   performance goals set by Defendant. (FAC ¶ 9, Dkt. No. 37.) The operative complaint, however,

                                  24   contains no specific facts about the incentive compensation, such that there was notice that the

                                  25   "Comm" and lift payments at issue are a type of incentive compensation.

                                  26          Accordingly, the Court ORDERS Plaintiff to file an amended complaint, which shall

                                  27   contain facts specific to the claims being settled, including the "Comm" and lift payments. The

                                  28   amended complaint shall not remove allegations or claims that are not being settled, as Rule 23(e)
                                   1   "requires courts to approve the proposed voluntary dismissal of class claims," even when prior to

                                   2   class certification. Gonzalez v. Fallanghina, LLC, Case No. 16-cv-1832-MEJ, 2017 WL 1374582,

                                   3   at *4 (N.D. Cal. Apr. 17, 2017); Lyons v. Bank of Am., N.A., Case No. 11-cv-1232-CW, 2012 WL

                                   4   5940846, at *1 n.1 ("Courts in this district have expressed some uncertainty about whether Rule

                                   5   23(e) still applies to pre-certification settlement proposals in the wake of the 2003 amendments to

                                   6   the rule but have generally assumed that it does"). Removing the claims not being settled would

                                   7   be akin to dismissing the claims, which requires court approval.1

                                   8          Plaintiff's amended complaint shall be filed within two weeks of the date of this order. The

                                   9   hearing on the motion for preliminary approval is CONTINUED to March 7, 2019 at 1:30 p.m.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 5, 2019
                                                                                            __________________________________
                                  12
Northern District of California




                                                                                            KANDIS A. WESTMORE
 United States District Court




                                  13                                                        United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     At the preliminary approval hearing, the parties must be prepared to address whether there would
                                       be possible prejudice from voluntary dismissal of the class claims. See Diaz v. Tr. Territory of
                                  28   Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989) (requiring that the courts consider three factors
                                       in determining whether there is prejudice).
                                                                                         2
